  Case 4:21-cv-00144-Y Document 11 Filed 03/10/21               Page 1 of 20 PageID 150



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
-------------------------------------------------
IOU CENTRAL, INC.,                                    Case 4:21-cv-00144-Y
Plaintiff

               Versus

PREMIER PAVING GP, INC. et al.
Defendants
---------------------------------------------------

DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION TO STRIKE



                                       Shimshon Wexler (pro ha vice application pending)
                                       GA Bar No. 436163
                                       S Wexler LLC
                                       2244 Henderson Mill Rd, Ste 108
                                       Atlanta, GA 30345
                                       (212) 760-2400
                                       (917) 512-6132 (FAX)
                                       swexleresq@gmail.com
  Case 4:21-cv-00144-Y Document 11 Filed 03/10/21                  Page 2 of 20 PageID 151



       Plaintiff’s motion to strike contains many misrepresentations that I feel that I need to

respond to immediately.

       First, on page 1, Plaintiff writes falsely “Defense counsel admitted there is no question

that all Defendants benefitted from the loan and takes his orders from Kurt Hinds.” This is

simply not true. My client is Sharon Hinds and Premier Paving GP, Inc. in Georgia and that is

who I have a signed agreement with. I do not “take my orders” from Kurt Hinds and I never

“admitted” that all Defendants benefitted from the loan.

       Second, Plaintiff’s counsel resides in Georgia and has no office in Texas and is in

violation of Local Rule 83.10 which states:

        Local Counsel Required. Unless exempted by LR 83.11, local counsel is required in all

       cases where an attorney appearing in a case does not reside or maintain the attorney’s

       principal office in this district. “Local counsel” means a member of the bar of this court

       who resides or maintains the attorney’s principal office in this district and whose

       residence or principal office is located within 50 miles of the courthouse in the division in

       which the case is pending. Attorneys desiring to proceed without local counsel must

       obtain leave from the presiding judge. If the request for leave is denied, written

       designation of local counsel must be filed within 14 days of the denial.

        Therefore, it is odd that Plaintiff’s counsel is accusing me of violating this Rule when

Plaintiff’s counsel is violating the rule himself. I have sought leave from the Court to proceed

without local counsel in compliance with the Rule.

       Third, I have attempted in good faith to obtain a ruling on my motion for pro hac vice

and my motion to appear without local counsel. I filed the motions promptly after my client
     Case 4:21-cv-00144-Y Document 11 Filed 03/10/21                Page 3 of 20 PageID 152



contacted local lawyers but was unable to engage them. In addition, I called the Court last week

asking when the Court would issue its decision on the motions.

        Fourth, Plaintiff makes a misrepresentation by saying that I did not obtain consent for my

motion to appear without local counsel. I asked for consent in a March 1, 2021 10:43am email

and Mr. Wersant responded by email on March 1, 2021 that “I do not oppose your request.” The

pertinent portion of the email is below and the full email chain is attached as Exhibit A.



Sent: Monday, March 1, 2021 10:43 AM

Paul, …… in reviewing the local rules I noticed that there is a requirement that a party have local

counsel in this case. I have copied and pasted the applicable rule below. Would you consent to

allow me to proceed without local counsel? Please let me know as I need to inform the Court on

your position.

Thank you

Shimshon Wexler

212-760-2400

83.10 - Requirement of Local Counsel.

a.    Local Counsel Required. Unless exempted by LR 83.11, local counsel is required in all

cases where an attorney appearing in a case does not reside or maintain the attorney’s principal

office in this district. “Local counsel” means a member of the bar of this court who resides or

maintains the attorney’s principal office in this district and whose residence or principal office is

located within 50 miles of the courthouse in the division in which the case is pending. Attorneys

desiring to proceed without local counsel must obtain leave from the presiding judge. If the
  Case 4:21-cv-00144-Y Document 11 Filed 03/10/21                  Page 4 of 20 PageID 153



request for leave is denied, written designation of local counsel must be filed within 14 days of

the denial.



Received Mar 1, 2021, 11:15 AM

Shimson,

I do not oppose your request.

Paul



       That Mr. Wersant by Mar 2, 2021 1:24 PM email withdrew “consent to the extensions

and waivers not opposed thus far in the Texas case”, see page 3 of Plaintiff’s motion to strike,

does not negate his stated non-opposition to a request to allow me to appear without local

counsel.

       Fifth, I did obtain Defendants consent to file Defendants request a 2-week extension to

respond to the complaint. I requested an extension in a March 2, 2021 8:57 AM email. Mr.

Wersant informed me in a March 2, 2021 1:04 PM email that Defendants were served on 2/17. I

requested in a March 2, 2021 1:09 PM email a response date of March 24, 2021 which I

calculated to be 2 weeks after my response would be due without an extension. In a Mar 2, 2021

email at 1:10 PM, Mr. Wersant wrote “No objection”. The full email chain is attached as

Exhibit B.

       That Mr. Wersant by Mar 2, 2021 1:24 PM email withdrew “consent to the extensions

and waivers not opposed thus far in the Texas case”, see page 3 of Plaintiff’s motion to strike,

does not negate his stated non-opposition to a request to a request for an extension to the

Complaint.
  Case 4:21-cv-00144-Y Document 11 Filed 03/10/21                  Page 5 of 20 PageID 154



       Sixth, Mr. Wersant lists cases that I have been involved in where I was not successful. I

never engaged in any misconduct and never engaged in unethical conduct. I have been a lawyer

for more than 10 years and I have had my share of wins and losses like most lawyers.

       Seventh, I reserve my rights regarding filing a comprehensive response to Plaintiff’s

attacks on the motion to dismiss. Rather than addressing Defendants’ motion to dismiss in a

motion to strike, Plaintiff should address the arguments in an opposition to the motion to dismiss.

       Eighth, it is actually Plaintiff who acknowledges that this lawsuit is duplicative of the

Georgia case on Page 3 of the motion to dismiss. Plaintiff provides a March 2, 2021 1:17:27 PM

email where he acknowledges “If the Georgia case is dismissed with prejudice then we would be

unable to continue the Texas case or enforce the loan.” If Plaintiff’s arguments are correct that it

is not precluded from prosecuting this case because of the pending Georgia case because it has

different claims then dismissing the Georgia case should have no effect on this case.

Conclusion

The motion to strike should be denied.

Dated: March 10, 2021

Respectfully Submitted,

                                         Shimshon Wexler (pro ha vice application pending)
                                         GA Bar No. 436163
                                         S Wexler LLC
                                         2244 Henderson Mill Rd, Ste 108
                                         Atlanta, GA 30345
                                         (212) 760-2400
                                         (917) 512-6132 (FAX)
                                         swexleresq@gmail.com
Case 4:21-cv-00144-Y Document 11 Filed 03/10/21   Page 6 of 20 PageID 155




Exhibit A
Gmail - RE: Activity in Case 4:21-cv-00144-Y IOU Central, Inc. v. Premier Paving GP. Inc. et al Application for Admission Pro Hac Vice

                     Case 4:21-cv-00144-Y Document 11 Filed 03/10/21                                 Page 7 of 20 PageID 156

                                                                                                      Shimshon Wexler <swexleresq@gmail.com>



  RE: Activity in Case 4:21-cv-00144-Y IOU Central, Inc. v. Premier Paving GP. Inc. et al
  Application for Admission Pro Hac Vice
  1 message

  pwersant@ioucentral.com <pwersant@ioucentral.com>                                                                       Mon, Mar 1, 2021 at 11:15 AM
  To: Shimshon Wexler <swexleresq@gmail.com>, Paul Wersant <pwersant@gmail.com>
  Cc: bpierce@ioufinancial.com, Brittney Pierce <bpierce@ioucentral.com>


     Shimson,



     I do not oppose your request.



     Paul




     From: Shimshon Wexler <swexleresq@gmail.com>
     Sent: Monday, March 1, 2021 10:43 AM
     To: Paul Wersant <pwersant@gmail.com>
     Cc: bpierce@ioufinancial.com; Brittney Pierce <bpierce@ioucentral.com>; Paul Wersant <pwersant@ioucentral.com>
     Subject: Re: Activity in Case 4:21-cv-00144-Y IOU Central, Inc. v. Premier Paving GP. Inc. et al Application for Admission Pro
     Hac Vice



     Paul,



     I believe that we can accomplish dismissal by filing what I had attached but in any event, I am waiting for your draft motion and
     order.



     Also, in reviewing the local rules I noticed that there is a requirement that a party have local counsel in this case. I have copied
     and pasted the applicable rule below. Would you consent to allow me to proceed without local counsel? Please let me know as I
     need to inform the Court on your position.



     Thank you,



     Shimshon Wexler

     212-760-2400




https://mail.google.com/...1692765191163333182%7Cmsg-f%3A1693046858780689677&simpl=msg-f%3A1693046858780689677&mb=1[3/10/2021 1:52:11 PM]
Gmail - RE: Activity in Case 4:21-cv-00144-Y IOU Central, Inc. v. Premier Paving GP. Inc. et al Application for Admission Pro Hac Vice

                     Case 4:21-cv-00144-Y Document 11 Filed 03/10/21                                 Page 8 of 20 PageID 157

     83.10 - Requirement of Local Counsel.

                   a.     Local Counsel Required. Unless exempted by LR 83.11, local counsel is required in all cases where an attorney
                   appearing in a case does not reside or maintain the attorney’s principal office in this district. “Local counsel” means a member
                   of the bar of this court who resides or maintains the attorney’s principal office in this district and whose residence or principal
                   office is located within 50 miles of the courthouse in the division in which the case is pending. Attorneys desiring to proceed
                   without local counsel must obtain leave from the presiding judge. If the request for leave is denied, written designation of local
                   counsel must be filed within 14 days of the denial.



     On Fri, Feb 26, 2021 at 12:29 PM Paul Wersant <pwersant@gmail.com> wrote:

        The court must do it by motion.

        I will email you a draft motion and order.



        Paul Wersant

        Sent from my iPhone




                On Feb 26, 2021, at 11:59 AM, Shimshon Wexler <swexleresq@gmail.com> wrote:



                Is the attached acceptable? I pulled it from one of my other cases.



                On Fri, Feb 26, 2021 at 11:41 AM <pwersant@ioucentral.com> wrote:

                   You are not admitted in the Northern District of Texas so that matter is not your concern at the present time.

                   Knowing the local rules is your responsibility.



                   There is no updated settlement offer. We provided a number and a deadline which your clients refused to
                   meet.

                   There is nothing further to discuss. We are done with the haggling.



                   The proposal on the mutual dismissal in Georgia is exactly that.



                   I tend to have to repeat everything to you several times which you still do not understand.

                   I am not repeating myself further here.  

                   You may want to associate with local counsel who can actually understands the practice of law.




https://mail.google.com/...1692765191163333182%7Cmsg-f%3A1693046858780689677&simpl=msg-f%3A1693046858780689677&mb=1[3/10/2021 1:52:11 PM]
Gmail - RE: Activity in Case 4:21-cv-00144-Y IOU Central, Inc. v. Premier Paving GP. Inc. et al Application for Admission Pro Hac Vice

                     Case 4:21-cv-00144-Y Document 11 Filed 03/10/21                                 Page 9 of 20 PageID 158
                   From: Shimshon Wexler <swexleresq@gmail.com>
                   Sent: Friday, February 26, 2021 10:52 AM
                   To: Paul Wersant <pwersant@gmail.com>
                   Cc: bpierce@ioufinancial.com; Brittney Pierce <bpierce@ioucentral.com>; Paul Wersant
                   <pwersant@ioucentral.com>
                   Subject: Re: Activity in Case 4:21-cv-00144-Y IOU Central, Inc. v. Premier Paving GP. Inc. et al Application for
                   Admission Pro Hac Vice



                   Paul,



                   I don't appreciate the insults. I am trying to get this case settled.



                   Now that you have filed in Texas, please provide an updated settlement offer with terms that I can take back to
                   my clients.



                   You wrote "We offered a mutual dismissal of the Georgia case." I had not seen this other than in a vague text.
                   Can you send me over the proposal so that I can review it with my client?



                   Also, what does it mean when you wrote "You also have no authority in the Texas federal case."



                   Shimshon



                   On Fri, Feb 26, 2021 at 10:43 AM Paul Wersant <pwersant@gmail.com> wrote:

                      We discussed settlement Shimshon and your clients refused to settle on our terms - about which you
                      haggled for two years.



                      You also have no authority in the Texas federal case.

                      Nor is there a basis for “sanctions” there.

                      Feel free to file any motion you see fit there.


                      We offered a mutual dismissal of the Georgia case.

                      Then you can enjoy the prestige of getting a class certified in the Fifth Circuit.

                      You may have better luck there than the Second and the Eleventh.



                      A brilliant litigator like you should feel totally comfortable in any forum.



                      Paul Wersant




https://mail.google.com/...1692765191163333182%7Cmsg-f%3A1693046858780689677&simpl=msg-f%3A1693046858780689677&mb=1[3/10/2021 1:52:11 PM]
Gmail - RE: Activity in Case 4:21-cv-00144-Y IOU Central, Inc. v. Premier Paving GP. Inc. et al Application for Admission Pro Hac Vice

                    Case 4:21-cv-00144-Y Document 11 Filed 03/10/21                                 Page 10 of 20 PageID 159

                              On Feb 26, 2021, at 10:15 AM, Shimshon Wexler <swexleresq@gmail.com> wrote:



                              Subject to FRE 408



                              Paul,



                              I just tried calling but you did not pick up the phone. Please call me when you have the
                              chance.



                              I have been retained to represent the Defendants in this case. I intend to file another motion
                              for sanctions because of the baseless complaint that you filed against my clients. Among other
                              things, you have a pending substantially similar lawsuit in Georgia and you have not notified
                              the Court about this. Despite disputing your claims in the interest of settlement I would like to
                              offer that my clients pay $2,000 a month for 50 months in exchange for a mutual dismissal
                              with prejudice.



                              Shimshon

                              212-760-2400




                              ---------- Forwarded message ---------
                              From: <ecf_txnd@txnd.uscourts.gov>
                              Date: Fri, Feb 26, 2021 at 8:38 AM
                              Subject: Activity in Case 4:21-cv-00144-Y IOU Central, Inc. v. Premier Paving GP. Inc. et al
                              Application for Admission Pro Hac Vice
                              To: <Courtmail@txnd.uscourts.gov>



                              This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
                              this e-mail because the mail box is unattended.
                              ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
                              attorneys of record and parties in a case (including pro se litigants) to receive one free electronic
                              copy of all documents filed electronically, if receipt is required by law or directed by the filer. PACER
                              access fees apply to all other users. To avoid later charges, download a copy of each document
                              during this first viewing. However, if the referenced document is a transcript, the free copy and 30
                              page limit do not apply.

                              If you need to know whether you must send the presiding judge a paper copy of a document
                              that you have docketed in this case, click here: Judges' Copy Requirements. Click here to see
                              Judge Specific Requirements. Unless exempted, attorneys who are not admitted to practice in
                              the Northern District of Texas must seek admission promptly. Forms and Instructions found at
                              www.txnd.uscourts.gov. If admission requirements are not satisfied within 21 days, the clerk
                              will notify the presiding judge.

                                                                           U.S. District Court


https://mail.google.com/...1692765191163333182%7Cmsg-f%3A1693046858780689677&simpl=msg-f%3A1693046858780689677&mb=1[3/10/2021 1:52:11 PM]
Gmail - RE: Activity in Case 4:21-cv-00144-Y IOU Central, Inc. v. Premier Paving GP. Inc. et al Application for Admission Pro Hac Vice

                    Case 4:21-cv-00144-Y Document 11 Filed 03/10/21                                 Page 11 of 20 PageID 160
                                                                       Northern District of Texas

                              Notice of Electronic Filing

                              The following transaction was entered by Wexler, Shimshon on 2/26/2021 at 7:37 AM CST
                              and filed on 2/26/2021


                              Case Name:            IOU Central, Inc. v. Premier Paving GP. Inc. et al


                              Case Number:          4:21-cv-00144-Y


                              Filer:                Kurt Lane Hinds


                                                    Sharon L. Hinds


                                                    Premier Paving GP. Inc.


                                                    Premier Paving, LTD.


                              Document Number: 4


                              Docket Text:
                              Application for Admission Pro Hac Vice with Certificate of Good
                              Standing (Filing fee $100; Receipt number 0539-11639514) filed by Kurt
                              Lane Hinds, Sharon L. Hinds, Premier Paving GP. Inc., Premier Paving,
                              LTD. Attorney Shimshon Wexler added to party Kurt Lane
                              Hinds(pty:dft), Attorney Shimshon Wexler added to party Sharon L.
                              Hinds(pty:dft), Attorney Shimshon Wexler added to party Premier
                              Paving GP. Inc.(pty:dft), Attorney Shimshon Wexler added to party
                              Premier Paving, LTD.(pty:dft) (Wexler, Shimshon)

                              4:21-cv-00144-Y Notice has been electronically mailed to:

                              Paul Gerard Wersant &nbsp &nbsp pwersant@gmail.com, bpierce@ioufinancial.com,
                              pwersant@ioufinancial.com

                              Shimshon Wexler &nbsp &nbsp swexleresq@gmail.com

                              4:21-cv-00144-Y The CM/ECF system has NOT delivered notice electronically to the
                              names listed below. The clerk's office will only serve notice of court Orders and
                              Judgments by mail as required by the federal rules.

                              The following document(s) are associated with this transaction:


                               Document description:Main Document
                               Original filename:n/a
                               Electronic document Stamp:
                               [STAMP dcecfStamp_ID=1004035775 [Date=2/26/2021] [FileNumber=12969612-
                               0] [3f67d0222580b20dc69b8449009525feadf677aa339a86d30a13a18921d0692782


https://mail.google.com/...1692765191163333182%7Cmsg-f%3A1693046858780689677&simpl=msg-f%3A1693046858780689677&mb=1[3/10/2021 1:52:11 PM]
Gmail - RE: Activity in Case 4:21-cv-00144-Y IOU Central, Inc. v. Premier Paving GP. Inc. et al Application for Admission Pro Hac Vice

                          0846f78ee6a90e9827d77c944d56945c02cc90888ed17b06eca700b0e89c91]]
                    Case 4:21-cv-00144-Y   Document 11 Filed 03/10/21 Page 12 of 20 PageID 161



                <Mutual Dismissal IOU Premier.docx>




https://mail.google.com/...1692765191163333182%7Cmsg-f%3A1693046858780689677&simpl=msg-f%3A1693046858780689677&mb=1[3/10/2021 1:52:11 PM]
Case 4:21-cv-00144-Y Document 11 Filed 03/10/21   Page 13 of 20 PageID 162




Exhibit B
Gmail - Re: Activity in Case 4:21-cv-00144-Y IOU Central, Inc. v. Premier Paving GP. Inc. et al Request for extension to answer the complaint

                    Case 4:21-cv-00144-Y Document 11 Filed 03/10/21                                   Page 14 of 20 PageID 163

                                                                                                        Shimshon Wexler <swexleresq@gmail.com>



  Re: Activity in Case 4:21-cv-00144-Y IOU Central, Inc. v. Premier Paving GP. Inc. et al
  Request for extension to answer the complaint
  1 message

  Shimshon Wexler <swexleresq@gmail.com>                                                            Tue, Mar 2, 2021 at 1:13 PM
  To: Paul Wersant <pwersant@ioucentral.com>
  Cc: Paul Wersant <pwersant@gmail.com>, bpierce@ioufinancial.com, Brittney Pierce <bpierce@ioucentral.com>

     My clients want the Georgia action to be dismissed with prejudice. The document that I had previously sent over had the dismissal
     with prejudice. I note that you have the case being dismissed without prejudice.

     Shimshon
     212-760-2400

     On Tue, Mar 2, 2021 at 1:10 PM <pwersant@ioucentral.com> wrote:

       No objection. Let me know when I have express permission to file the motion today.



       Paul




       From: Shimshon Wexler <swexleresq@gmail.com>
       Sent: Tuesday, March 2, 2021 1:09 PM
       To: Paul Wersant <pwersant@ioucentral.com>
       Cc: Paul Wersant <pwersant@gmail.com>; bpierce@ioufinancial.com; Brittney Pierce <bpierce@ioucentral.com>
       Subject: Re: Activity in Case 4:21-cv-00144-Y IOU Central, Inc. v. Premier Paving GP. Inc. et al Request for extension to
       answer the complaint



       I request a response date of March 24th.



       On Tue, Mar 2, 2021 at 1:04 PM <pwersant@ioucentral.com> wrote:

          Shimshon,



          Attached, please find the draft motion and order to dismiss this case.



          Two weeks starting from when? The answer not yet due as they were only served on 2/17.

          Sincerely,



          Paul Wersant
          General Counsel
          C: 678-894-5876



https://mail.google.com/...93128764140579499%7Cmsg-a%3Ar-5473855874458794792&simpl=msg-a%3Ar-5473855874458794792&mb=1[3/10/2021 1:50:12 PM]
Gmail - Re: Activity in Case 4:21-cv-00144-Y IOU Central, Inc. v. Premier Paving GP. Inc. et al Request for extension to answer the complaint

          O: 866.217.8564
                   Case ext.424
                          4:21-cv-00144-Y               Document 11 Filed 03/10/21                    Page 15 of 20 PageID 164
          D: 678.264.2358
          F: 866.404.5117
          pwersant@ioufinancial.com




          From: Shimshon Wexler <swexleresq@gmail.com>
          Sent: Tuesday, March 2, 2021 8:57 AM
          To: pwersant@ioucentral.com
          Cc: Paul Wersant <pwersant@gmail.com>; bpierce@ioufinancial.com; Brittney Pierce <bpierce@ioucentral.com>
          Subject: Re: Activity in Case 4:21-cv-00144-Y IOU Central, Inc. v. Premier Paving GP. Inc. et al Request for extension to
          answer the complaint



          Paul,



          Defendants request a 2 week extension to respond to the complaint. Do you oppose this request?



          Thank you,



          Shimshon

          212-760-2400




          Sent from my iPhone



                  On Mar 1, 2021, at 11:15 AM, pwersant@ioucentral.com wrote:



                  Shimson,



                  I do not oppose your request.



                  Paul




https://mail.google.com/...93128764140579499%7Cmsg-a%3Ar-5473855874458794792&simpl=msg-a%3Ar-5473855874458794792&mb=1[3/10/2021 1:50:12 PM]
Gmail - Re: Activity in Case 4:21-cv-00144-Y IOU Central, Inc. v. Premier Paving GP. Inc. et al Request for extension to answer the complaint

                   CaseShimshon
                  From:    4:21-cv-00144-Y        Document 11 Filed 03/10/21 Page 16 of 20 PageID 165
                                   Wexler <swexleresq@gmail.com>
                  Sent: Monday, March 1, 2021 10:43 AM
                  To: Paul Wersant <pwersant@gmail.com>
                  Cc: bpierce@ioufinancial.com; Brittney Pierce <bpierce@ioucentral.com>; Paul Wersant
                  <pwersant@ioucentral.com>
                  Subject: Re: Activity in Case 4:21-cv-00144-Y IOU Central, Inc. v. Premier Paving GP. Inc. et al Application for
                  Admission Pro Hac Vice



                  Paul,



                  I believe that we can accomplish dismissal by filing what I had attached but in any event, I am waiting for your
                  draft motion and order.



                  Also, in reviewing the local rules I noticed that there is a requirement that a party have local counsel in this
                  case. I have copied and pasted the applicable rule below. Would you consent to allow me to proceed without
                  local counsel? Please let me know as I need to inform the Court on your position.



                  Thank you,



                  Shimshon Wexler

                  212-760-2400




                  83.10 - Requirement of Local Counsel.

                                 a.       Local Counsel Required. Unless exempted by LR 83.11, local counsel is required in all cases where
                                 an attorney appearing in a case does not reside or maintain the attorney’s principal office in this district.
                                 “Local counsel” means a member of the bar of this court who resides or maintains the attorney’s principal
                                 office in this district and whose residence or principal office is located within 50 miles of the courthouse in
                                 the division in which the case is pending. Attorneys desiring to proceed without local counsel must obtain
                                 leave from the presiding judge. If the request for leave is denied, written designation of local counsel must
                                 be filed within 14 days of the denial.



                  On Fri, Feb 26, 2021 at 12:29 PM Paul Wersant <pwersant@gmail.com> wrote:

                     The court must do it by motion.

                     I will email you a draft motion and order.



                     Paul Wersant

                     Sent from my iPhone




https://mail.google.com/...93128764140579499%7Cmsg-a%3Ar-5473855874458794792&simpl=msg-a%3Ar-5473855874458794792&mb=1[3/10/2021 1:50:12 PM]
Gmail - Re: Activity in Case 4:21-cv-00144-Y IOU Central, Inc. v. Premier Paving GP. Inc. et al Request for extension to answer the complaint

                    Case 4:21-cv-00144-Y Document 11 Filed 03/10/21                                   Page 17 of 20 PageID 166
                              On Feb 26, 2021, at 11:59 AM, Shimshon Wexler <swexleresq@gmail.com> wrote:



                              Is the attached acceptable? I pulled it from one of my other cases.



                              On Fri, Feb 26, 2021 at 11:41 AM <pwersant@ioucentral.com> wrote:

                                 You are not admitted in the Northern District of Texas so that matter is not your concern at
                                 the present time.

                                 Knowing the local rules is your responsibility.



                                 There is no updated settlement offer. We provided a number and a deadline which your
                                 clients refused to meet.

                                 There is nothing further to discuss. We are done with the haggling.



                                 The proposal on the mutual dismissal in Georgia is exactly that.



                                 I tend to have to repeat everything to you several times which you still do not understand.

                                 I am not repeating myself further here.  

                                 You may want to associate with local counsel who can actually understands the practice of
                                 law.




                                 From: Shimshon Wexler <swexleresq@gmail.com>
                                 Sent: Friday, February 26, 2021 10:52 AM
                                 To: Paul Wersant <pwersant@gmail.com>
                                 Cc: bpierce@ioufinancial.com; Brittney Pierce <bpierce@ioucentral.com>; Paul Wersant
                                 <pwersant@ioucentral.com>
                                 Subject: Re: Activity in Case 4:21-cv-00144-Y IOU Central, Inc. v. Premier Paving GP. Inc.
                                 et al Application for Admission Pro Hac Vice



                                 Paul,



                                 I don't appreciate the insults. I am trying to get this case settled.



                                 Now that you have filed in Texas, please provide an updated settlement offer with terms
                                 that I can take back to my clients.



                                 You wrote "We offered a mutual dismissal of the Georgia case." I had not seen this other


https://mail.google.com/...93128764140579499%7Cmsg-a%3Ar-5473855874458794792&simpl=msg-a%3Ar-5473855874458794792&mb=1[3/10/2021 1:50:12 PM]
Gmail - Re: Activity in Case 4:21-cv-00144-Y IOU Central, Inc. v. Premier Paving GP. Inc. et al Request for extension to answer the complaint

                            than in a vague text.Document
                    Case 4:21-cv-00144-Y          Can you send
                                                             11meFiled
                                                                 over the proposal soPage
                                                                       03/10/21       that I can review
                                                                                             18 of  20 it PageID
                                                                                                          with my 167
                                 client?



                                 Also, what does it mean when you wrote "You also have no authority in the Texas federal
                                 case."



                                 Shimshon



                                 On Fri, Feb 26, 2021 at 10:43 AM Paul Wersant <pwersant@gmail.com> wrote:

                                    We discussed settlement Shimshon and your clients refused to settle on our terms - about
                                    which you haggled for two years.



                                    You also have no authority in the Texas federal case.

                                    Nor is there a basis for “sanctions” there.

                                    Feel free to file any motion you see fit there.


                                    We offered a mutual dismissal of the Georgia case.

                                    Then you can enjoy the prestige of getting a class certified in the Fifth Circuit.

                                    You may have better luck there than the Second and the Eleventh.



                                    A brilliant litigator like you should feel totally comfortable in any forum.



                                    Paul Wersant




                                            On Feb 26, 2021, at 10:15 AM, Shimshon Wexler
                                            <swexleresq@gmail.com> wrote:



                                            Subject to FRE 408



                                            Paul,



                                            I just tried calling but you did not pick up the phone. Please call me when
                                            you have the chance.



                                            I have been retained to represent the Defendants in this case. I intend to file
                                            another motion for sanctions because of the baseless complaint that you


https://mail.google.com/...93128764140579499%7Cmsg-a%3Ar-5473855874458794792&simpl=msg-a%3Ar-5473855874458794792&mb=1[3/10/2021 1:50:12 PM]
Gmail - Re: Activity in Case 4:21-cv-00144-Y IOU Central, Inc. v. Premier Paving GP. Inc. et al Request for extension to answer the complaint

                    Case 4:21-cv-00144-Y      Document
                                   filed against my clients. 11 Filed
                                                             Among     03/10/21
                                                                   other             Page
                                                                         things, you have   19 of 20 PageID 168
                                                                                          a pending
                                            substantially similar lawsuit in Georgia and you have not notified the Court
                                            about this. Despite disputing your claims in the interest of settlement I would
                                            like to offer that my clients pay $2,000 a month for 50 months in exchange
                                            for a mutual dismissal with prejudice.



                                            Shimshon

                                            212-760-2400




                                            ---------- Forwarded message ---------
                                            From: <ecf_txnd@txnd.uscourts.gov>
                                            Date: Fri, Feb 26, 2021 at 8:38 AM
                                            Subject: Activity in Case 4:21-cv-00144-Y IOU Central, Inc. v. Premier
                                            Paving GP. Inc. et al Application for Admission Pro Hac Vice
                                            To: <Courtmail@txnd.uscourts.gov>



                                            This is an automatic e-mail message generated by the CM/ECF system. Please DO
                                            NOT RESPOND to this e-mail because the mail box is unattended.
                                            ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States
                                            policy permits attorneys of record and parties in a case (including pro se
                                            litigants) to receive one free electronic copy of all documents filed electronically,
                                            if receipt is required by law or directed by the filer. PACER access fees apply to
                                            all other users. To avoid later charges, download a copy of each document
                                            during this first viewing. However, if the referenced document is a transcript, the
                                            free copy and 30 page limit do not apply.

                                            If you need to know whether you must send the presiding judge a paper
                                            copy of a document that you have docketed in this case, click here: Judges'
                                            Copy Requirements. Click here to see Judge Specific Requirements.
                                            Unless exempted, attorneys who are not admitted to practice in the
                                            Northern District of Texas must seek admission promptly. Forms and
                                            Instructions found at www.txnd.uscourts.gov. If admission requirements are
                                            not satisfied within 21 days, the clerk will notify the presiding judge.

                                                                               U.S. District Court

                                                                          Northern District of Texas

                                            Notice of Electronic Filing

                                            The following transaction was entered by Wexler, Shimshon on 2/26/2021
                                            at 7:37 AM CST and filed on 2/26/2021


                                            Case Name:            IOU Central, Inc. v. Premier Paving GP. Inc. et al


                                            Case Number:          4:21-cv-00144-Y


                                            Filer:                Kurt Lane Hinds



https://mail.google.com/...93128764140579499%7Cmsg-a%3Ar-5473855874458794792&simpl=msg-a%3Ar-5473855874458794792&mb=1[3/10/2021 1:50:12 PM]
Gmail - Re: Activity in Case 4:21-cv-00144-Y IOU Central, Inc. v. Premier Paving GP. Inc. et al Request for extension to answer the complaint

                    Case 4:21-cv-00144-Y Document 11 Filed 03/10/21                                   Page 20 of 20 PageID 169
                                                                  Sharon L. Hinds


                                                                  Premier Paving GP. Inc.


                                                                  Premier Paving, LTD.


                                            Document Number: 4


                                            Docket Text:
                                            Application for Admission Pro Hac Vice with Certificate
                                            of Good Standing (Filing fee $100; Receipt number 0539-
                                            11639514) filed by Kurt Lane Hinds, Sharon L. Hinds,
                                            Premier Paving GP. Inc., Premier Paving, LTD. Attorney
                                            Shimshon Wexler added to party Kurt Lane
                                            Hinds(pty:dft), Attorney Shimshon Wexler added to party
                                            Sharon L. Hinds(pty:dft), Attorney Shimshon Wexler
                                            added to party Premier Paving GP. Inc.(pty:dft), Attorney
                                            Shimshon Wexler added to party Premier Paving, LTD.
                                            (pty:dft) (Wexler, Shimshon)

                                            4:21-cv-00144-Y Notice has been electronically mailed to:

                                            Paul Gerard Wersant &nbsp &nbsp pwersant@gmail.com,
                                            bpierce@ioufinancial.com, pwersant@ioufinancial.com

                                            Shimshon Wexler &nbsp &nbsp swexleresq@gmail.com

                                            4:21-cv-00144-Y The CM/ECF system has NOT delivered notice
                                            electronically to the names listed below. The clerk's office will only
                                            serve notice of court Orders and Judgments by mail as required by the
                                            federal rules.

                                            The following document(s) are associated with this transaction:


                                            Document description:Main Document
                                            Original filename:n/a
                                            Electronic document Stamp:
                                            [STAMP dcecfStamp_ID=1004035775 [Date=2/26/2021]
                                            [FileNumber=12969612-
                                            0] [3f67d0222580b20dc69b8449009525
                                            feadf677aa339a86d30a13a18921d0692782
                                            0846f78ee6a90e9827d77c944d56945c02cc90888ed17b06eca700b0e89c
                                            91]]




                              <Mutual Dismissal IOU Premier.docx>




https://mail.google.com/...93128764140579499%7Cmsg-a%3Ar-5473855874458794792&simpl=msg-a%3Ar-5473855874458794792&mb=1[3/10/2021 1:50:12 PM]
